                                                                                                           u




                                                               CLERK, U.S. DiS~ RICT CQLIRT



                                                               i     JUV i d 2019
                                                             CENTRAL DISl RICT OF CtiL!r-i)r'-„ IG
                                                             g1'                       DFPtITti




                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,                       Case No.: MS ~ ~ -- 2~~~

                       Plaintiff,

         vs.                                    ORDER OF DETENTION AFTER HEARING
                                                  [Fed. R. Crim. P. 32.1(a)(6);
                                                   18 U.S.C. ~ 3143(a)]
~0.~J~ ~~'l~~l~y        V0.Sg I~,QZ~
                  .J         D           ))
                       Defendant.
                                         _)




       The defendant having been arrested in this District pursuant to

a    warrant    issued     by    the   United       States     District             Court            for   the

~a5~i11 Di3'~- ~~~•                 for alleged violation(s) of the terms and

conditions of~her [probation]                       supervised relea                       and

       The   Court      having   conducted      a    detention          hearing           pursuant             to

Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

       The Court finds that:

A.     ( )     The defendant has not met~i~/her burden of establishing by

       clear and convincing evidence that/she is not likely to flee

       if released under 18 U.S.C. § 3142(b) or (c)                               This finding is

       based on (~St~t~T ~-t'P~V~' ba l ~ f2'SO U~~~2S, GC(y~0~~ ~p t'1~ ~(W1Q_
 1        d-o a~a~-~, doss ~~t~ s~~s~am~e a-10 wse. a~r~ n~elvtidu.( ~t.ea_(~i
 2        l sS U~-s   ~~2 c~i~M J of- ~ vl'o(c~~i'~n           ~'cSY~ i ~tc.~t-lc~-i~v~
                                                                  Con    ~'"    pa
                                                                                 ,w
 3         U 1~1(~.~ ~~~?~ C~ ~"i/A-V ~1 t -~Q.1 ~ U~ l u I~. ~                       d~
                                                    U i~                           '~
 4        and/or                                                                  ~ a

 5   B.   (~ The defendant has not me          is her burden of establishing by

 6        clear and convincing evidence that he she is not likely to pose

 7        a danger to the safety of any other person or the community if

 8        released under 18 U.S.C. § 3142(b) or (c).       This finding is based

 9        on: Q.~~G~'~'~+~t   OYl~o lti1Cl~ S U ~JS~~I/V!CQ ~U SQ„ 0.V1d ~IH~'o~

10            ~~.1-i~n i~s~nS, c~✓v~ i~tal h~3~j
11

12

13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated:     ~ ~~ I ~~ ~1~                   ~// vv~
                                              JEAN ROSENBLUTH
18                                            U.S. MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28

                                          2
